                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DMSION
                              CASE NO: 7:18-cv-50-D

BRIAN A. ARNOLD,                            )
                                            )
               Plaintiff,                   )
                                            )
       v.                                   )              ORDER GRANTING
                                            )              MOTION FOR ENTRY OF
                                            )              DEFAULT JUDGMENT
                                            )              PURSUANT TO FEDERAL
PHOENIX SPIRIT GROUP, LLC                   )              RULE OF CIVIL
and BILLY AYERS,                            )              PROCEDURE 55(b)(l)
                                            )
               Defendants.                  )
                                            )



       Upon consideration of Plaintiff's Motion for Entry of Default Judgment Pursuant to

Federal Rule of Civil Procedure SS(b)(l), and for good cause shown, Plaintiffs Motion is

__ GRANTED and DEFAULT JUDGMENT IS ENTERED against Defendants Phoenix Spirit

Group, LLC and Billy Ayers. Accordingly, judgment is entered against Defendants Phoenix

Spirit Group, LLC and Billy Ayers, jointly and severally, in the amount of $41,369.50 for

Plaintiff's lost wages, and in the amount of$41,369.50 for liquidated damages, and in the

amount of$8,354.20 for attorneys' fees and costs. Judgment is further entered in the amount of

  --(./'/~Jo        for interest from the entry of default judgment pursuant to 28 U.S.C. § 1961.



            SO ORDERED. This l'L day ofSeptember2019.
